DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/26/2022 has been entered.
Claim Objections
Claim 24-26 objected to because of the following informalities:  
Claims 17 and 18 line 1, “The device” should read “The delivery device” such that it is consistent with the language used for the other claims dependent on claim 13.
Claim 24 line 3, "having recessed portion" should read "having a recessed portion" 
Claim 25 line 3, "having recessed portion" should read "having a recessed portion" 
Claim 26 line 1, “The medicament delivery device” should read “The delivery device” such that it is consistent with the language used for the other claims dependent on claim 13. 
Claim 26 line 3, "having recessed portion" should read "having a recessed portion"
Appropriate correction is required.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-12, 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a base coupled to said open end of said housing and defining an interior cavity in said housing” in lines 3-4. This limitation is unclear as to where the interior cavity is located. It is recommended that the limitation is amended to recite language similar to claim 13. 
Claims 2-3, 5-12 and 25 are rejected due to their dependency on claim 1.
Claim 21 recites the limitation "the medicament" in lines 7 and 10.  There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is interpreted as “the insulin”.
Claims 22-24 are rejected due to their dependency on claim 21.
Claim 24 recites the limitation “said reservoir and said pump mechanism” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is being interpreted as "a reservoir and a pump mechanism ". Note: the recitation of “said pump mechanism” in line 6 of the claim also currently lacks antecedent basis. 
Claim 24 recites the limitation “an adsorbent” in lines 3-4. It is unclear if this adsorbent is the same adsorbent recited in claim 21 or if this is a different adsorbent. 
Claim 24 recites the limitation “a preservative” in line 4. It is unclear if this preservative is the same preservative recited in claim 21 or if this is a different preservative. 
Claim 24 recites the limitation “said medicament” twice in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination the limitation is interpreted as “the insulin”.
Claim 24 recites the limitation “an adsorbent for removing a preservative from said medicament” in lines 7-8. It is unclear if this adsorbent and preservative are the same adsorbent and preservative recited in claim 21 or if this is a different adsorbent and preservative. Additionally, there is insufficient antecedent basis for “said medicament” in the claim. 
Claim 25 recites the limitation “an adsorbent” in lines 3 and 7. It is unclear if this adsorbent is the same adsorbent recited in claim 1 or if this is a different adsorbent.
Claim 26 recites the limitation “said pump mechanism” in lines 3 and 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation “an adsorbent” in lines 4 and 7. It is unclear if this adsorbent is the same adsorbent recited in claim 13 or if this is a different adsorbent.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pizzochero et al. (US Patent Pub. 20180272058 hereinafter “Pizzochero”) in view of Demaria et al. (US Patent Pub. 20190054233 hereinafter “Demaria” note this reference was cited in an earlier office action) and Ahm et al. (US Patent Pub. 20090012472 hereinafter “Ahm” note this reference was cited in an earlier office action).
Regarding Claim 1, Pizzochero teaches (Figs 6-9) a delivery device for a medicament comprising: 
a housing (10, 2) having an open end (side that connects to base 9); 
a base (9) coupled to said open end of said housing (2) and defining an interior cavity in said housing (cavity between 2 and 9); 
a reservoir (4) within said cavity for containing the medicament (see [0058]); 
a delivery mechanism (47, 7) for delivering the medicament to a patient (see [0060]); 
a pump mechanism (3) for delivering the medicament from the reservoir to the delivery mechanism (see [0058]); 
said base (9) having an integrally formed fluid channel (24,26) in a bottom surface (23) of said base opposite said interior cavity, said fluid channel having a flow path in fluid communication with said reservoir and said delivery mechanism [0068-0069]; and 
Pizzochero does not teach a filter media comprising an adsorbent positioned in said fluid channel between said reservoir and said delivery mechanism for contacting the medicament and removing at least a portion of a compound from the medicament before delivering said medicament to said delivery mechanism, wherein said adsorbent is selected from the group consisting of carbon, charcoal, activated carbon and mixture thereof.  
Demaria teaches a delivery device for medicament which includes a filter media comprising an adsorbent (240) positioned in said fluid channel (250) between a reservoir and a delivery mechanism for contacting the medicament and removing at least a portion of a compound from the medicament before delivering said medicament to said delivery mechanism ([0043] teaches 240 may be placed such that the insulin contacts 240 immediately before delivery to the patient, it is interpreted that 240 would be between the reservoir in 230 and the delivery mechanism for this to occur; additionally [0035] teaches 240 removes phenolic excipients, the phenolic excipients are interpreted to be “a compound”).  
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid channel of Pizzochero such that it includes a filter media comprising an adsorbent positioned in said fluid channel between said reservoir and said delivery mechanism for contacting the medicament and removing at least a portion of a compound from the medicament before delivering said medicament to said delivery mechanism as taught by Demaria. One of ordinary skill in the art would have been motivated to do so in order to remove phenolic excipients prior to delivery of the insulin to the user (Demaria [0035]).
The combination of Pizzochero and Demaria does not specify that the adsorbent is selected from the group consisting of carbon, charcoal, activated carbon and mixture thereof. 
Ahm teaches a known material for a filter for an insulin device is carbon [0102]. Ahm also teaches that the carbon filter may be used to remove molecules such as meta-cresol and phenol in order to reduce possible bacteria growth (see [0101]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adsorbent of Pizzochero and Demaria such that the adsorbent is selected from the group consisting of carbon, charcoal, activated carbon and mixture thereof as taught by Ahm. One of ordinary skill in the art would have been motivated to do so in order to reduce possible bacterial growth (Ahm [0101 - 0103]). 
Regarding claim 2, the combination of Pizzochero, Demaria and Ahm teaches all elements of claim 1 as described above. The combination further teaches the delivery device wherein said compound of the medicament is a stabilizing agent, and where said filter media removes at least a portion of said stabilizing agent from said medicament before delivering said medicament to said patient (see Demaria [0035] and [0043] the phenolic excipients are interpreted to be the stabilizing agent within the medicament of insulin).  
Regarding Claim 3, the combination of Pizzochero, Demaria and Ahm teaches all elements of claim 2 as described above. The combination further teaches the delivery device wherein said medicament is an insulin solution (see Pizzochero [0058]) and where said stabilizing agent is selected from the group consisting of m- cresol, phenol, and mixtures thereof, and where said filter media is included in an amount effective to remove at least a portion of the stabilizing agent to inhibit irritation at a delivery side of the delivery mechanism (see Demaria [0035-0036] and [0043] teaching the adsorbent 240 removes m-cresol or phenol mixtures prior to delivery of the insulin formulation).  
Regarding Claim 5, the combination of Pizzochero, Demaria and Ahm teaches all elements of claim 1 as described above. Pizzochero further teaches the delivery device wherein said base has a bottom face (23) with an open channel (24, 26), and a cover (28) overlaying and enclosing said open channel defining said fluid channel (see [0070] and Fig 9).
Regarding Claim 6, the combination of Pizzochero, Demaria and Ahm teaches all elements of claim 5 as described above. Pizzochero further teaches the delivery device wherein said cover (28) is a foil bonded to said bottom face of said base (see [0070]).
Regarding Claim 7, the combination of Pizzochero, Demaria and Ahm teaches all elements of claim 5 as described above. The combination further teaches the delivery device wherein said fluid channel has an inlet end in fluid communication with said pump mechanism (see Pizzochero [0068]), and an outlet end in fluid communication with said delivery mechanism (see Pizzochero [0068]), and where said filter media is positioned between said pump mechanism and said delivery mechanism (See Demaria [0043] teaching the adsorbent is placed so that the insulin contacts the filter prior to delivery to the patient; it is interpreted that with the combination done in claim 1, the filter media would be positioned between the  pump 3 of Pizzochero and the delivery mechanism 47, 7 of Pizzochero in order to ensure the insulin will contact the filter prior to delivery of the insulin to the user as Demaria teaches).
Regarding Claim 8, the combination of Pizzochero, Demaria and Ahm teaches all elements of claim 7 as described above. Pizzochero further teaches the delivery device wherein said delivery mechanism (7) includes a cannula (47) having a distal end for penetrating the skin of the patient (see [0065]), and a proximal end, and a conduit extending between the proximal end of said cannula and said outlet end of said fluid channel (see [0068]).
Regarding Claim 9, the combination of Pizzochero, Demaria and Ahm teaches all elements of claim 8 as described above. The combination further teaches the delivery device wherein said filter media is positioned in said fluid channel between said cannula and said pump mechanism (based on the modification done in claim 1, it is interpreted that the filter media is in the fluid channel 24, 26 of Pizzochero, which is between cannula 47 and pump mechanism 3).
Claim(s) 13-14 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pizzochero (US Patent Pub. 20180272058) in view of Demaria (US Patent Pub. 20190054233).
Regarding Claim 13, Pizzochero teaches (Figs 6-9)  a delivery device for delivering a medicament to a patient, said delivery device comprising:
a housing (10, 2)  having an interior cavity (cavity within 2 that covers base 9) and a base (9) enclosing said cavity; said base having an integrally formed fluid channel (24,26) in a bottom surface (23) of said base opposite said cavity and having an inlet and an outlet (see [0068] teaching the fluid channels connect to the pump, the inlet, and the delivery mechanism 7, the outlet);
a reservoir (4) within said cavity for containing the medicament ([0058]), and where said reservoir is in fluid communication with said inlet of said fluid channel (see [0068]); 
a delivery mechanism (7, 47) having a cannula (47) for delivering the medicament to the patient [0065], wherein said cannula is in fluid communication with said outlet of said fluid channel (see [0068]);
a pump (3) in fluid communication with said cannula (47) for directing the medicament from said reservoir to said cannula (see [0068]); and 
Pizzochero does not teach the medicament containing a stabilizing agent or an adsorbent in said fluid channel in the bottom surface of said base between said reservoir and said delivery mechanism, wherein said medicament passing through said fluid channel contacts said adsorbent to remove at least a portion of said stabilizer compound from said medicament. 
Demaria teaches a delivery device for medicament which includes a filter media comprising an adsorbent (240) positioned in said fluid channel (250) between a reservoir and a delivery mechanism for contacting the medicament and removing at least a portion of a stabilizing compound from the medicament before delivering said medicament to said delivery mechanism ([0043] teaches 240 may be placed such that the insulin contacts 240 immediately before delivery to the patient, it is interpreted that 240 would be between the reservoir in 230 and the delivery mechanism for this to occur; additionally [0035] teaches 240 removes phenolic excipients, the phenolic excipients are interpreted to be “a stabilizing compound”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid channel of Pizzochero such that it includes a filter media comprising an adsorbent positioned in said fluid channel between said reservoir and said delivery mechanism for contacting the medicament and removing at least a portion of a stabilizing compound from the medicament before delivering said medicament to said delivery mechanism as taught by Demaria. One of ordinary skill in the art would have been motivated to do so in order to remove phenolic excipients prior to delivery of the insulin to the user (Demaria [0035]).
Regarding Claim 14, the combination of Pizzochero and Demaria teaches all elements of claim 13 as described above. The combination further teaches the delivery device wherein said medicament is an insulin solution (Pizzochero [0058]) and said stabilizing agent is selected from the group consisting of m-cresol, phenol, and mixtures thereof (Demaria [0035]), and where said adsorbent is included in an amount effective to remove at least a portion of the stabilizing agent to inhibit irritation at a delivery side of the delivery mechanism (Demaria [0035]).
Regarding Claim 16, the combination of Pizzochero and Demaria teaches all elements of claim 13 as described above. Pizzochero further teaches the delivery device wherein said base (9) has an inner surface facing said cavity (surface seen in Fig 8) and said bottom surface having an open channel defining said fluid channel (24, 26), and a cover (18) overlaying said open channel to form said fluid channel (see [0070]). 
Regarding Claim 17, the combination of Pizzochero and Demaria teaches all elements of claim 16, as described above. Pizzochero further teaches the device wherein the cover comprises a foil attached to the base (see [0070]). 
Regarding Claim 18, the combination of Pizzochero and Demaria teaches all elements of claim 13, as described above. Pizzochero further teaches the device wherein said inlet of said fluid channel is in fluid communication with said pump, and said outlet is in fluid communication with said cannula (see [0068]).
Regarding Claim 19, the combination of Pizzochero and Demaria teaches all elements of claim 16, as described above. The combination further teaches the device wherein said base (9) has a first coupling (43) with a fluid passage communication with said inlet (where 24 is labeled in Fig 12 of Pizzochero) of said fluid channel (24) and a conduit (27) coupled to said first coupling (See Pizzochero Fig 12; [0075]; also see [0068] teaching fluid communication between the pump to the fluid channel, which is interpreted to be the fluid communication between the pump and the inlet), and a second coupling with a fluid passage in communication with said outlet of said fluid channel and a conduit coupled to said second coupling and connected to said cannula (see annotated Fig 9; while Pizzochero does not specify a second coupling, based on [0068] one of ordinary skill in the art would recognize that there must be some form of coupling to enable the fluid communication between the fluid channel 26 and the delivery mechanism 7,47), and where said adsorbent is positioned in the fluid channel between said pump and said cannula for removing at least a portion of the stabilizer compound from said medicament (See Demaria [0043] teaching the adsorbent is placed so that the insulin contacts the filter prior to delivery to the patient; it is interpreted that with the combination done in claim 1, the filter media would be positioned between the  pump 3 of Pizzochero and the delivery mechanism 47, 7 of Pizzochero in order to ensure the insulin will contact the filter prior to delivery of the insulin to the user as Demaria teaches). 

    PNG
    media_image1.png
    482
    487
    media_image1.png
    Greyscale

Annotated Fig 9 (Pizzochero)
Regarding Claim 21, Pizzochero teaches (Figs 6-9) an insulin delivery device for delivering insulin to a patient where said insulin includes a phenolic preservative (since insulin is not positively recited the examiner is interpreting the device of Pizzochero would be capable of delivering insulin including phenolic preservatives), said delivery device comprising: 
a housing (2, 10) having an interior cavity (cavity where the components on 9 in Fig 8 fit into component 2), the housing having a base (9) with an integral fluid channel (24,26) formed in a bottom surface (23) of said base opposite said cavity (See Fig 9), and
 a delivery mechanism (7, 47) for delivering the insulin to a patient (see [0058]), wherein said fluid channel is in communication with said delivery mechanism for delivering the medicament to the delivery mechanism (see [0068]), 
Pizzochero does not teach the device including an adsorbent in said fluid channel to contact the insulin; and where the insulin passes through said adsorbent to remove at least a portion of stabilizer compounds in the insulin before delivering the insulin to the delivery mechanism.
Demaria teaches an insulin delivery device including an adsorbent (240) in a fluid channel (250) to contact insulin; and where the insulin passes through said adsorbent to remove at least a portion of stabilizer compounds in the insulin before delivering the insulin to the delivery mechanism (See [0035]; it is interpreted that the phenolic excipients are the stabilizing compound)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fluid channel of Pizzochero to include an adsorbent in said fluid channel to contact the insulin such that the insulin passes through said adsorbent to remove at least a portion of stabilizer compounds in the insulin before delivering the insulin to the delivery mechanism as taught by Demaria. One of ordinary skill int eh art would have been motivated to do so in order to remove phenolic excipients prior to delivery of the insulin to the user (Demaria [0035]).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pizzochero (US Patent Pub. 20180272058) in view of Demaria (US Patent Pub. 20190054233) as applied to claim 13 above, and further in view of Ahm (US Patent Pub. 20090012472).
Regarding Claim 15, the combination of Pizzochero and Demaria teaches all elements of claim 13 as described above. The combination further teaches the delivery device where said adsorbent is included in an amount to remove at least a portion of said stabilizing agent passing through said fluid channel (see Demaria [0035]). 
The combination does not specify that the adsorbent is selected from the group consisting of carbon, charcoal, activated carbon and mixture thereof. 
Ahm teaches a known material for a filter for an insulin device is carbon [0102]. Ahm also teaches that the carbon filter may be used to remove molecules such as meta-cresol and phenol in order to reduce possible bacteria growth (see [0101]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adsorbent of Pizzochero and Demaria such that the adsorbent is selected from the group consisting of carbon, charcoal, activated carbon and mixture thereof as taught by Ahm. One of ordinary skill in the art would have been motivated to do so in order to reduce possible bacterial growth (Ahm [0101] and [0103]).
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-12 and 22-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 10, 12, 20 and 23, the combination of Pizzochero, Demaria and Ahm does not teach or make obvious the delivery device wherein said fluid channel has a first section with a first inner diameter and a recess with a second inner diameter greater than said first diameter, in combination with the elements of the respective claims they each depend upon. 
As to claims 11 and 22, the combination of Pizzochero, Demaria and Ahm does not teach or make obvious the delivery device wherein said housing further comprises a barrier wall defining a first interior region and a second interior region, and where said fluid channel extends between said first interior region and said second interior region in combination with the elements of the respective claims they each depend upon. 
As to claims 24-26, the combination of Pizzochero, Demaria and Ahm does not teach or make obvious the delivery device wherein said fluid channel comprises a first channel formed in said bottom surface of said base and extending between said reservoir and said pump mechanism, said first channel having recessed portion containing an adsorbent for removing a preservative from said medicament before supplying said medicament to said delivery mechanism, and a second channel formed in said bottom surface and extending between said pump mechanism and said delivery mechanism, said second channel having a recess containing said an adsorbent for removing a preservative from said medicament before supplying said medicament to said delivery mechanism in combination with the elements of the respective claims they each depend upon. 
Response to Arguments
Applicant’s arguments, see Pg. 8 line 10 – Pg. 9 line 28, filed 7/26/2022, with respect to the rejection(s) of claim(s) 1, 13 and 21 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pizzochero (US Patent Pub. 20180272058) in view of Demaria (US Patent Pub. 20190054233) and Ahm (US Patent Pub. 20090012472).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Primary Examiner, Art Unit 3783